     Case 3:20-cv-01609-LAB-WVG Document 2 Filed 09/23/20 PageID.16 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRYL DUNSMORE,                                   Case No.: 3:20-cv-01609-LAB-WVG
12                                    Petitioner,
                                                        ORDER DISMISSING CASE
13   v.                                                 WITHOUT PREJUDICE
14   GORE,
15                                   Respondent.
16
17         Petitioner, who appears to be in custody at San Diego County Jail and is proceeding
18   pro se, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241, but has not
19   paid the $5.00 filing fee and has not moved to proceed in forma pauperis. A Petition for
20   Writ of Habeas Corpus must either be accompanied by a $5.00 filing fee or an application
21   to proceed in forma pauperis. See Local Rule 3(a), 28 U.S.C. foll. § 2254. If Petitioner
22   wishes to proceed with this action he must submit a copy of this Order with the requisite
23   $5.00 fee or adequate proof he cannot pay the fee no later than October 28, 2020. For
24   Petitioner’s convenience, the Clerk of Court shall attach to this Order, a blank application
25   to proceed in forma pauperis.
26
     DATED: September 23, 2020                      ___________________________________
27                                                       Hon. Larry Alan Burns, Chief Judge
28                                                        United States District Court

                                                    1
                                                                             3:20-cv-01609-LAB-WVG
